DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/1/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g. non patent literature to “Industria y Comercio Superintendencia” that is not listed in the IDS).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  “applying a first protective film over at least a portion transparent conductive oxide layer” should be “applying a first protective film over at least a portion of the transparent conductive oxide layer” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to require “the step of processing the transparent conductive oxide layer” and then requires for alumina doped oxide “the sheet resistance of the coated article after processing is less than 20 /“, rendering the claim unclear as to whether the “after processing” is intended to refer to “the step of processing” or to a distinct processing, such annealing or generating an Eddy current.
Claim 5 requires “after the the step of processing the transparent conductive oxide layer”, rendering the claim unclear as to whether there is intended to be an additional step or ‘process’ between the instance of “the the” or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albadri et al (US 2014/0242746).
With respect to claims 1, 4, 10, 21-22, and 25, Albadri discloses a method of coating a transparent conductive electrode (TCE) layer of indium tin oxide (ITO) on an article (abstract; para 0004, 0024, and 0049), the method comprising a step of coating the TCE layer of ITO on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) for approximately 3-10 seconds (abstract; claims 1-4), wherein the coating is by sputtering at room temperature to a thickness of 120 nm (para 0031 and 0049; claims 5 and 7), and the method reduces sheet resistance of the article coated with the TCE layer of ITO to be less than 25 / (para 0025-0026 and 0046). Although ‘lamp’ is not explicitly recited, Albadri does teach “flash annealing” is performed on the TCE layer of ITO, with the term “flash annealing’ implicitly requiring a lamp in order to perform the ‘flash’ aspect of the flash annealing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Albadri et al (US 2014/0242746).
With respect to claim 3, Albadri further discloses the TCE layer has a thickness of about 120 nm (para 0049; claim 5), with it being held that It has been held that a prima facie case of obviousness exists where the claimed ranges (125 nm) and prior art ranges (120 nm) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would expect the TCE layer to be electrically conductive (i.e. an electrode) regardless of being at a thickness of 120 nm or 125 nm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) in view of Gillaspie et al (US 2012/0160663) and Albadri et al (US 2014/0242746).
With respect to claim 5, Feldman-Peabody discloses a method of reducing sheet resistance of a coated article (i.e. solar cell) comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a processing step [108] of annealing the TCO layer (abstract; fig. 5; col. 1, lines 16-17). Feldman-Peabody further discloses the cold sputtering is at room temperature (col. 4, lines 44-47), and the annealing is at about 450oC (about 842oF) and/or at about 200-300oC (392-572oF) (col. 5, lines 13-15; col. 9, lines 64-67; col. 10, lines 1-9).
However Feldman-Peabody is limited in that while a thickness of the TCO layer that comprises indium tin oxide (ITO), zinc oxide, and other conductive transparent materials is desired to be about 0.35-0.5 m (350-500 nm) with a sheet resistance between about 8-15 / after processing (col. 4, lines 21-24; col. 6, lines 53-64), the other conductive, transparent materials comprising either Ga with the zinc oxide or aluminum oxide is not suggested.

Since Gillaspie recognizes the similarities of indium tin oxide, Ga with zinc oxide, or aluminum oxide as TCO materials for solar cells, it would have been obvious to one of ordinary skill in the art to replace indium tin oxide of Feldman-Peabody with Ga with zinc oxide and/or aluminum oxide of Gillaspie as it is merely the selection of functionally similar materials of a TCO layer in a solar cell recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
However the combination of references Feldman-Peabody and Gillaspie is further limited in that while Feldman-Peabody teaches annealing the TCO layer to have a more crystalline layer (col. 5, lines 12-21), the annealing being flash annealing is not suggested.
Albadri teaches a method of coating a transparent conductive electrode (TCE) layer on an article (abstract; para 0004, 0024, and 0049), the method comprising a step of coating the TCE layer of indium tin oxide (ITO) on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) for approximately 3-10 seconds (abstract; claims 1-4), wherein the coating is by sputtering at room temperature (para 0031), and the method reduces sheet resistance of the article coated with the TCE layer of ITO to be less than 25 / (para 0025-0026 and 0046). Albadri cites the advantage of the flash annealing as increasing crystallinity of the TCE layer comprising a conductive oxide (para 0036).
oF as taught by Albadri for the annealing of the combination of references to yield the predictable result of increasing crystallinity of TCO layer.
In summary, the combination of references Feldman-Peabody, Gillaspie, and Albadri teaches a method of reducing a sheet resistance of a coated article by applying at thickness of 350-500 nm a TCO layer of Ga with zinc oxide to a glass substrate at room temperature, followed by a step of processing of flash annealing the TCO layer at 482-662oF to increase crystallinity desirably to a sheet resistance between about 8-15 /. Claim 5 requires an optional limitation of “or wherein the transparent conductive oxide layer comprises alumina doped oxide having a thickness of at least 344 nm and at most 860 nm, wherein the sheet resistance of the coated article after processing is less than 20 /, and wherein the transparent conductive oxide layer is flash annealed by using a flash lamp to heat a surface of the transparent conductive oxide layer for approximately 5-30 seconds”, and accordingly not required by claim 5.
Claims 7, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Feldman-Peabody et al (US Patent No. 8,257,561).
With respect to claim 7, the reference is cited as discussed for claim 1. However Albadri is limited in that while the TCE layer of ITO is deposited by sputtering at room temperature (para 0049), the sputtering being magnetron sputtering is not specifically suggested.
Feldman-Peabody teaches a method of reducing sheet resistance of a coated article of a solar or photovoltaic cell comprising applying a coating to a glass substrate, / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering of the TCO layer is by magnetron sputtering at room temperature to deposit indium tin oxide (ITO) followed by a processing step of annealing (col. 4, lines 21-31 and 38-58).
It would have been obvious to one of ordinary skill in the art to use magnetron sputtering as taught by Feldman-Peabody as the sputtering of Albadri to yield the predictable result of depositing the TCE layer of ITO for a solar or photovoltaic cell.
With respect to claims 11-12 and 15, the reference is cited as discussed for claim 1. However Albadri is limited in that while the substrate comprises a crystalline material or other materials (para 0006, 0008, and 0016), the substrate comprising glass is not specifically suggested.
Feldman-Peabody teaches a method of reducing sheet resistance of a coated article of a solar or photovoltaic cell comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer of indium tin oxide (ITO) onto the glass substrate, and then a step of process of annealing that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 4, lines 21-31 and 38-49), wherein the glass substrate comprises high transmission glass such as borosilicate glass to better withstand high temperatures (col. 6, lines 31-52).
It would have been obvious to one of ordinary skill in the art to incorporate high transmission glass such as borosilicate glass as taught by Feldman-Peabody for the 
In summary, the combination of references Albadri and Feldman-Peabody teaches the claim requirements of depositing the TCO layer of ITO onto the glass substrate at room temperature, followed by the flash annealing as required by claim 1, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting TCO layer of ITO on the glass substrate has a property of an absorption of at least 0.05 and less than 0.2 (MPEP 2112.01, Section I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Feldman-Peabody et al (US Patent No. 8,257,561) and Hashimoto et al (EP 1219572).
With respect to claim 9, the reference is cited as discussed for claim 1. However Albadri is limited in that while the TCE layer of ITO has additional layers of various materials deposited thereon (para 0044), the materials of the additional layers are not specifically suggested.
Feldman-Peabody teaches a method of reducing sheet resistance of a coated article of a solar or photovoltaic cell comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a step of processing that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering of the TCO layer is at room temperature to deposit indium tin oxide (ITO) followed by a 
Hashimoto teaches an encapsulating glass useful in semiconductors having diodes, thermistors, and electrodes (abstract; para 0001), wherein the encapsulating glass has a composition that comprises a variety of metal oxides, including alumina (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the RTB layer of tin and zinc oxide and encapsulating glass layer of Feldman-Peabody as the additional layers of Albadri to gain the advantage of protecting the TCE layer of ITO. It further would have been obvious to one of ordinary skill in the art to have the encapsulating glass layer of Feldman-Peabody have a composition of alumina as taught by Hashimoto since Feldman-Peabody fails to specify a particular composition for the encapsulating glass layer, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Hashimoto has shown the composition of alumina to be useful as encapsulating glass for semiconductors having diodes, thermistors, and electrodes, such as solar or photovoltaic cells.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Wang (CN 202747717).
With respect to claim 13, the reference is cited as discussed for claim 1. However Albadri is limited in that while the method is directed to the coated article being a solar or photovoltaic cell (abstract; claim 1), the coated article being a refrigerator door is not suggested.
Wang teaches in fig. 1 an outdoor energy refrigerator having a door [2] with a solar cell [3] to ensure better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the coated article of the photovoltaic or solar cell of Albadri onto the door of the refrigerator of Wang to gain the advantages of ensuring better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Gillaspie et al (US 2012/0160663).
With respect to claim 14, the reference is cited as discussed for claim 1. However Albadri is limited in that while sputtering of the TCE layer of indium tin oxide (ITO) is taught (para 0031 and 0049; claims 5 and 7), a particular oxygen content during the sputtering of the indium tin oxide is not suggested.
Gillaspie teaches using an oxygen content 0.1-0.4% when sputter depositing TCO layers of indium tin oxide (ITO) for solar cells (abstract; para 0004, 0009, 0014, 0020-0021, 0043, 0078, and 0108).
It would have been obvious to one of ordinary skill in the art to use 0.1-0.4% oxygen content during the sputtering as taught by Gillaspie as the oxygen content .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Sterzel (US 2008/0305573).
With respect to claim 28, the reference is cited as discussed for claim 1. However Albadri is limited in that while the transparent conductive electrode (TCE) layer is indium tin oxide (ITO) that is n-type (para 0026 and 0049; claim 2), the TCE being gallium-doped zinc oxide at a thickness of 300-400 nm is not suggested.
 Sterzel teaches a method of forming a solar or photovoltaic cell (abstract), wherein the method comprises forming an n-conducting transparent layer (i.e. n-type transparent conductive layer) of indium tin oxide (ITO), gallium-doped zinc oxide (GZO), or aluminum-doped zinc oxide (AZO) (para 0034 and 0070), and wherein a thickness of the n-type transparent conductive layer is 0.3-3 m (300-3000 nm).
Since Sterzel recognizes the similarities of ITO, GZO, and AZO in the field of n-type transparent conducting layers in photovoltaic cells, it would have been obvious to one of ordinary skill in the art to replace ITO of Albadri with GZO of Sterzel as it is merely the selection of functionally similar n-type transparent conducting layers in photovoltaic cells recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so. 
In summary, the combination of references Albadri and Sterzel teach sputtering at room temperature to apply a n-type transparent conductive electrode (TCE) layer of GZO at a thickness of 300-3000 nm, followed by flash annealing the TCE layer at a temperature of 482-662oF for approximately 3-10 seconds. Since the combination of references teaches the claim requirements of claims 1 and 28, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting n-type transparent conducting layer of GZO at a thickness of 300 nm has a property of a sheet resistance that is less than 20 / (MPEP 2112.01, Section I).

Response to Arguments
Applicant’s Remarks on p. 6-9 filed 12/22/2021 are addressed below.

112 Rejections
Claims 23-24 and 26-27 have been canceled; these previous 1st paragraph rejections are moot.
Claims 1 and 4-5 have each been amended to clarify the ‘steps’; these previous 2nd paragraph rejections are withdrawn.
Claims 10 and 25 have each been amended to clarify ‘the step’; these previous 2nd paragraph rejections are withdrawn.
Claims 23 and 24 have been canceled; these previous 2nd paragraph rejections are moot.

103 Rejections
Applicant’s arguments on p. 6-9 with respect to claims 1, 3-5, 7, 10-12, 15, and 21-26 have been considered but are moot because the arguments do not apply to the new reference being applied in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794